Citation Nr: 0507340	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-34 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to October 8, 1999, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) to deny entitlement to an 
effective date prior to January 30, 2001, for the grant of 
service connection for PTSD.  The veteran perfected an appeal 
of that decision.  

In the course of the appeal the RO awarded an effective date 
of October 8, 1999, for the grant of service connection for 
PTSD.  The veteran contends that he is entitled to an 
effective date in 1946.  The Board finds, therefore, that 
this issue remains in contention.


FINDING OF FACT

The veteran initially claimed entitlement to service 
connection for PTSD on October 8, 1999.


CONCLUSION OF LAW

Entitlement to an effective date prior to October 8, 1999, 
for the grant of service connection for PTSD is not shown as 
a matter of law.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 
38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.400 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to an effective date 
of the day following his separation from service because he 
was told on separation that he would be entitled to a 
100 percent disability rating, and because he was unable to 
locate his service medical records to support his claim until 
1999.



Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2004).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The duty to notify and assist provisions of the VCAA are 
generally applicable to all claims filed on or after November 
9, 2000, the date of enactment, or filed before the date of 
enactment and pending before VA on that date.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-03.  
The claim resulting in the instant appeal was filed after 
November 2000.  The veteran has not, however, been provided a 
VCAA notice pertaining to his claim for an earlier effective 
date.

The United States Court of Appeals for Veterans Claims 
(Court) has held, however, that failure to comply with the 
VCAA is not prejudicial to the veteran if, based on the facts 
alleged, no entitlement exists.  See Valiao v. Principi, 17 
Vet. App. 229, 232 (2003).  In addition, a veteran claiming 
entitlement to an earlier effective date is not prejudiced by 
failure to provide a VCAA notice if, based on the facts of 
the case, entitlement to an earlier effective date is not 
shown as a matter of law.  See Nelson v. Principi, 18 Vet. 
App. 407, 410 (2004) (per curium).  As discussed below, the 
Board has determined that the veteran is not entitled to an 
earlier effective date as a matter of law.  The Board finds, 
therefore, that failure to provide him a VCAA notice is not 
prejudicial to his appeal.



Relevant Laws and Regulations

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2004).  
The effective date of an award of disability compensation 
shall be the day following separation from service or the 
date entitlement arose if the claim is received within one 
year of separation, otherwise the date of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) 
(West 2002); 38 C.F.R. § 3.400(b)(2) (2004).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2004).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2004).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. § 3.151, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155 (2004).

Analysis

The veteran has submitted multiple statements in which he 
described the injuries that he incurred during World War II.  
He stated that he was told on separation from service that he 
would be awarded the Purple Heart due to his injuries, and 
that he would be entitled to a 100 percent disability 
pension.  He also stated that he had been trying to get the 
Purple Heart awarded to him since 1946, but that he was 
unable to locate his service medical records until October 
2000.  He contended that because he has had PTSD since he was 
in service, he should be entitled to compensation since he 
was separated from service in 1946.

The evidence in the claims file shows that he initially 
claimed entitlement to VA compensation benefits on October 8, 
1999, and he does not contend otherwise.  Although he 
apparently received educational assistance following his 
separation from service, he did not claim entitlement to 
compensation benefits until October 1999.

The RO denied the October 1999 claim in December 1999 on the 
basis that the claim was not well grounded, in that the 
veteran had not identified any evidence showing that he had 
PTSD.  The concept of a well-grounded claim was eliminated by 
the VCAA, which was enacted in November 2000.  The VCAA also 
provided for the re-adjudication of any claim denied as not 
being well grounded after July 14, 1999.  VCAA, § 7, subpart 
(b).  

The veteran again claimed entitlement to service connection 
for PTSD on January 30, 2001.  Evidence developed in 
conjunction with the January 2001 claim showed that he had 
PTSD, and in a July 2001 rating decision the RO granted 
service connection for PTSD effective in January 2001.

In April 2003 the veteran claimed entitlement to an earlier 
effective date and asserted that he was entitled to an 
effective date in 1946.  The RO denied that claim in April 
2003, which the veteran appealed.  Based on the provision of 
the VCAA allowing for the re-adjudication of claims 
previously denied as not well grounded, in a July 2003 rating 
decision the RO revised the effective date for the grant of 
service connection to October 8, 1999.

An effective date of the day following the veteran's 
separation from service in 1946 can be established only if 
the veteran claimed service connection for PTSD within one 
year of his separation from service.  38 C.F.R. § 3.400(b)(2) 
(2004).  Because he did not submit any claim for compensation 
benefits for PTSD, either formal or informal, prior to 
October 8, 1999, there is no legal basis for awarding an 
earlier effective date.  The veteran's arguments 
notwithstanding, the Board has no authority to grant an 
effective date in the absence of a previously filed claim for 
compensation benefits for PTSD.  See McTighe v. Brown, 7 Vet. 
App. 29, 30 (1994) (an application, in the form prescribed by 
the Secretary, must be filed in order to protect an effective 
date).  For that reason the Board has determined that 
entitlement to an effective date prior to October 8, 1999, 
for the grant of service connection for PTSD is not shown as 
a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied as a matter of law).  


ORDER

The claim of entitlement to an effective date prior to 
October 8, 1999, for the grant of service connection for PTSD 
is denied.




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


